Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/643107, filed 12/07/2021.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1 and 14 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi): U.S. Patent Application Pub. No. 2021/0407211, in view of Leelaphattarakij et al. (hereinafter Leelaphattarakij): U.S. Patent Application Pub. No. 2021/0158622.
Claim 1:
Yi expressly discloses:
A user equipment comprising:
an image sensor ([0035]: a camera module including an image sensor);
a user interface configured to display an image photographed by the image sensor and to receive a user input ([0051]: a display module presenting an image captured from the camera module in a graphical user interface to receive a user input);
a location detection sensor configured to detect a location of the user equipment ([0052]: obtaining location information of an electronic device); and 
a controller configured to:
identify a point of interest (POI) located in a shooting direction of the image sensor based on an output of the location detection sensor ([0097]: identifying POI based on the location information);
control the user interface to display an augmented reality (AR) icon corresponding to the POI by superimposing the AR icon on the image photographed by the image sensor (fig. 6A: superimposing an AR image on the image captured from the camera module).
Yi does not explicitly disclose:
add information about the POI to a scrap list based on an input to the AR icon.
Leelaphattarakij, however, further teaches:
add information about the POI to a scrap list based on an input to the AR icon (figs. 4B-C; 
[0089]: adding information about the POI to a catalog list based on an input to the AR image).
Accordingly, it would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify the system, disclosed in Yi to include:
add information about the POI to a scrap list based on an input to the AR icon, for the purpose
of providing the benefit of collecting of items that may be interested to a user so as to offer a
variety of choices to select from in an efficient way, as taught in Leelaphattarakij.
Yi in view of Leelaphattarakij further teaches:
Claim 2. The user equipment of claim 1, wherein the input to the AR icon comprises double tapping of the AR icon (Leelaphattarakij- [0086]: performing double tap of AR image).
Claim 3. The user equipment of claim 1, wherein the controller is configured to control the user interface to display a scrap button and add the information about the POI to the scrap list based on an input to the scrap button (Leelaphattarakij- fig. 4C: a virtual object selection interface as a catalog having POI information).
Claim 5. The user equipment of claim 1, wherein the controller is configured to control the user interface to display information about each of a plurality of POIs included in the scrap list based on a selection of a scrap list display (Leelaphattarakij- fig. 4C: a virtual object selection interface to display POI information in a catalog list).
Claim 6. The user equipment of claim 5, wherein the controller is configured to control the user interface to display information about at least one POI corresponding to a business type filter among the plurality of POIs included in the scrap list based on a selection of the business type filter (Leelaphattarakij- fig. 4C: a virtual object selection interface as a catalog having POI information corresponding to a business type filter, such as pillow manufacture).
Claim 7. The user equipment of claim 5, wherein the controller is configured to control the user interface to display the information about each of the plurality of POIs in an order of closest to the user equipment (Yi- fig. 6A: presenting POI information in an order of distance to location of user’s device).
Claim 8. The user equipment of claim 5, wherein, during addition of the information about the POI to the scrap list, the controller is configured to add a preference value for the POI to the information about the POI, and to control the user interface to display the information about each of the plurality of POIs in an order of highest preference value (Leelaphattarakij- [0041][0065]: adding a user preference value for POI information by means of manipulating the properties and parameters of POI).
Claim 9. The user equipment of claim 1, further comprising a communicator, wherein the controller is configured to control the communicator to transmit the information about the POI included in the scrap list to an external device (Yi- fig. 6C; [0100]: transmitting POI information to an external device).
Claim 10. The user equipment of claim 1, further comprising a communicator, wherein the controller is configured to control the user interface to display a list of surrounding POIs located in a vicinity of the user equipment based on an input to a create post button, and based on a selection of a first POI from the list of surrounding POIs and a post about the first POI being input, to control the communicator to transmit to an external server post information including an AR image of the post and location information of the first POL (Yi- figs. 1 & 6B-C; [0099][0100]: posting a POI to share an AR image and information of the POI thru a network, such as a social network service).
Claim 11. The user equipment of claim 10, wherein the controller is configured to control the user interface to display the AR image of the post by superimposing the AR image of the post about a location of the first POI on the image photographed by the image sensor (Yi- fig. 7A: presenting the AR image of the post superimposed on the captured image from a camera). 
Claim 12. The user equipment of claim 10, wherein the controller is configured to control the user interface to display a list of posts about the first POI based on an input to the AR icon corresponding to the first POI (Yi- fig. 7A: viewing a list posts about the transmitted POI based on an input to the AR, such as “view” option).
Claim 13. The user equipment of claim 10, wherein the controller is configured to control the communicator to transmit the post information to an external device (Yi- [0099][0100]: transmitting the post information to an external device).
Claims 14-16 and 18-20:
The subject matter recited in Claims 14-16 and 18-20 corresponds to the subject matter recited in Claims 1-3 and 5-7, respectively.  Thus Yi in view of Leelaphattarakij discloses every limitation of Claims 14-16 and 18-20, as indicated in the above rejections for Claims 1-3 and 5-7.
4.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Leelaphattarakij, and further in view of Lee et al. (hereinafter Lee): U.S. Patent Application Pub. No. 2012/0038669.
Claim 4:
As indicated in the above rejection, Yi in view of Leelaphattarakij discloses every limitation of claim 1.
Yi in view of Leelaphattarakij does not explicitly disclose:
the controller is configured to control the user interface to display the AR icon of the POI by superimposing the AR icon on the image photographed by the image sensor based on a selection of a scrap display filter, wherein the POI is included in the scrap list.
Lee, however, further teaches:
the controller is configured to control the user interface to display the AR icon of the POI by superimposing the AR icon on the image photographed by the image sensor based on a selection of a scrap display filter, wherein the POI is included in the scrap list ([0090]-[0093]: displaying filtered objects with an AR filter by means of changing the attribute of a target filter icon).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Yi and Leelaphattarakij to include: the controller is configured to control the user interface to display the AR icon of the POI by superimposing the AR icon on the image photographed by the image sensor based on a selection of a scrap display filter, wherein the POI is included in the scrap list, for the purpose of obtaining specific information more efficiently according to user’s desire, as taught in Lee.
Claim 17:
The subject matter recited in Claim 17 corresponds to the subject matter recited in Claim 4.  Thus Yi in view of Leelaphattarakij and Lee discloses every limitation of Claim 17, as indicated in the above rejections for Claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177